        Case 17-24015-GLT     Doc 102   Filed 05/26/20 Entered 05/26/20 14:45:11    Desc Main
                                        Document Page 1 of 4
                              IN THE UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

   JOSEPH A. KLEMENTS                                  Case No.:17-24015

                Debtor(s)                              Chapter 13

   Ronda J. Winnecour                                  Document No.:
    Chapter 13 Trustee,
             Movant
         vs.
   No Respondents.




                    CHAPTER 13 TRUSTEE'S MOTION FOR DISCHARGE OF DEBTOR
               AND APPROVAL OF TRUSTEE'S REPORT OF RECEIPTS AND DISBURSEMENTS
Ronda J. Winnecour, Chapter 13 Trustee, respectfully represents the following:

   1. The plan was confirmed in this Chapter 13 case, and the undersigned served as Trustee.

   2. The Trustee has examined the terms of the confirmed Chapter 13 plan, the history of
payments to creditors and the claims filed in this Chapter 13 case. The Trustee now recommends
that the Court treat this Chapter 13 case as complete.

   3. Attached hereto, please find the Trustee's Report of Receipts and Disbursements in this
case.

    4. After all distribution checks have been negotiated or funds deposited into the Court’s
registry, the Trustee’s office will file UST FORM 13-FR-S: Chapter 13 Standing Trustee’s Final
Report and Account (the “Final Report”). Upon submission of the Final Report, the Trustee asks
the Court to discharge her from her duties in this case and close this case.
   Wherefore, the Trustee requests that the Court,

   1.    Grant the Debtor(s) a discharge pursuant to Section 1328(a) of the Bankruptcy Code,
   2.    Approve the Trustee’s Report of Receipts and Disbursements,
   3.    Terminate wage attachments,
   4.    Revest property of the estate in the debtor(s), and
   5.    Enter a final decree and close this case.


  May 26, 2020                                           /s/ Ronda J. Winnecour
                                                         RONDA J WINNECOUR PA ID #30399
                                                         CHAPTER 13 TRUSTEE WD PA
                                                         600 GRANT STREET
                                                         SUITE 3250 US STEEL TWR
                                                         PITTSBURGH, PA 15219
                                                         (412) 471-5566
                                                         cmecf@chapter13trusteewdpa.com
     Case 17-24015-GLT      Doc 102     Filed 05/26/20 Entered 05/26/20 14:45:11   Desc Main
                                        Document Page 2 of 4
                      TRUSTEE'S REPORT OF RECEIPTS AND DISBURSEMENTS

Ronda J. Winnecour, Trustee for the above case, submits the following report pursuant to 11 USC
1302 (b) (1).

      1. The case was filed on 10/05/2017 and confirmed on 1/12/18 . The case was
subsequently         Completed After Confirmation

      2. The Trustee made the following disbursements.

Total Receipts                                                                          33,257.84
Less Refunds to Debtor                                           9,741.12
TOTAL AMOUNT OF PLAN FUND                                                               23,516.72

Administrative Fees
   Filing Fee                                                        0.00
   Notice Fee                                                        0.00
   Attorney Fee                                                      0.00
   Trustee Fee                                                     908.87
   Court Ordered Automotive Insurance                                0.00
TOTAL ADMINISTRATIVE FEES                                                                  908.87


Creditor Type Creditor Name            Claim Amount           Prin Paid      Int Paid    Total Paid
Secured
   CECIL TOWNSHIP                           2,211.82           2,211.82     1,764.80      3,976.62
        Acct: 7367
   WASHINGTON COUNTY TAX CLM BUREAU(*)        266.95            266.95         17.73        284.68
        Acct: 1800
   WASHINGTON COUNTY TAX CLM BUREAU(*)          0.00               0.00         0.00           0.00
        Acct: 0700
   CECIL TOWNSHIP                               0.00               0.00         0.00           0.00
        Acct:
   ALLY FINANCIAL(*)                            0.00               0.00         0.00           0.00
        Acct: 3975
                                                                                          4,261.30
Priority
    ROBERT O LAMPL ESQ                               0.00          0.00         0.00           0.00
         Acct:
    JOSEPH A. KLEMENTS                           9,722.26      9,722.26         0.00           0.00
         Acct:
    JOSEPH A. KLEMENTS                             18.86         18.86          0.00           0.00
         Acct:
    RONDA J WINNECOUR PA ID #30399**             2,074.44      2,074.44         0.00      2,074.44
         Acct: $/OE
                                                                                          2,074.44
Unsecured
   COLUMBIA GAS OF PA INC(*)                3,009.13           3,009.13         0.00      3,009.13
       Acct: 7367
   COMMONWEALTH OF PA                           0.00               0.00         0.00           0.00
       Acct:
   CACH LLC-ASSIGNEE                       11,925.91          11,925.91         0.00     11,925.91
       Acct: 2521
   PA AMERICAN WATER(*) AKA AMERICAN WATER      0.00               0.00         0.00           0.00
       Acct:
   PNC BANK NA                                  0.00               0.00         0.00           0.00
       Acct:
   WEST PENN POWER*                           112.85            112.85          0.00        112.85
     Case 17-24015-GLT     Doc 102   Filed 05/26/20 Entered 05/26/20 14:45:11        Desc Main
                                     Document Page 3 of 4
17-24015                                                                            Page 2 of 2
Creditor Type Creditor Name               Claim Amount        Prin Paid      Int Paid       Total Paid
Unsecured
        Acct: 9998
   AMERICAN INFOSOURCE LP AGENT FOR VERIZON** 353.35            353.35             0.00        353.35
        Acct: 0001
   FRANCIS DAVID CORP D/B/A FIRST HUDSON LEASING 870.87         870.87             0.00        870.87
        Acct: 7367
   CHRISTOPHER J AZZARA ESQ                        0.00           0.00             0.00          0.00
        Acct:
   JOSEPH KLEMENTS                                 0.00           0.00             0.00          0.00
        Acct:
   JEFFREY R LALAMA ESQ                            0.00           0.00             0.00          0.00
        Acct:
                                                                                            16,272.11

TOTAL PAID TO CREDITORS                                                                     22,607.85
TOTAL
CLAIMED                2,074.44
PRIORITY               2,478.77
SECURED               16,272.11



                                                          /s/ Ronda J. Winnecour
Date: 05/26/2020
                                                          RONDA J WINNECOUR PA ID #30399
                                                          CHAPTER 13 TRUSTEE WD PA
                                                          600 GRANT STREET
                                                          SUITE 3250 US STEEL TWR
                                                          PITTSBURGH, PA 15219
                                                          (412) 471-5566
                                                          cmecf@chapter13trusteewdpa.com
     Case 17-24015-GLT       Doc 102   Filed 05/26/20 Entered 05/26/20 14:45:11       Desc Main
                                       Document Page 4 of 4
                            IN THE UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF PENNSYLVANIA


IN RE:
    JOSEPH A. KLEMENTS
                                                       Case No.:17-24015
             Debtor(s)
                                                       Chapter 13
   Ronda J. Winnecour
             Movant                                    Document No.:
         vs.
   No Repondents.
                                          ORDER OF COURT

 AND NOW, this _______________day of __________________, 20____, upon consideration of the
Chapter 13 Trustee's Motion for Discharge of Debtor and Approval of Trustee's Report of
Receipts and Disbursements, and following notice to the creditors and an opportunity to be
heard, it is hereby ORDERED, ADJUDGED and DECREED, as follows:

   (1). This Court finds that the Chapter 13 plan, as supplemented by any and all amendments,
has been fully and finally completed.

   (2). The debtor(s) is/are entitled to and shall receive a discharge in this case pursuant to
Section 1328(a) of the Bankruptcy Code.

   (3). To the extent not previously terminated, the wage attachment(s) issued in this case
is/are immediately terminated and the debtor(s) shall serve a copy of this order on any affected
employer(s).

   (4). Property of the estate hereby revests in the debtor(s). This revestment of property is free
and clear of any and all claims or interests except as otherwise treated in the plan or in the
Order confirming the Plan. All restrictions of the debtor(s)' use of the property of the estate is
hereby terminated.

    (5). Each and every creditor is bound by the provisions of the completed plan, whether or not
the claim of such creditor is provided for in the Plan, and whether or not such creditor has
objected to, has accepted or rejected the plan. All mortgage and other secured debts provided
for by the Plan are hereby found to be cured of any and all monetary defaults as of the payment
date for which the Trustee last made a distribution, and no additional interest, late fees or
penalties may be assessed for time periods or payments due prior to that date.

   (6). After all distribution checks have been negotiated or funds deposited into the Court’s
registry, the Trustee shall file UST Form 13-FR-S: Chapter 13 Standing Trustee’s Final Report
and Account (the “Final Report”). Upon submission of the Final Report, the Trustee is
discharged from her duties in this case and the case will be closed.


                                                   BY THE COURT:


                                                   U.S. BANKRUPTCY JUDGE
